Order, Supreme Court, New York County (Jane Solomon, J.), entered October 9, 2002, which, to the extent appealed from as limited by the briefs, upon renewal, reinstated the earlier-dismissed complaint against HRH Construction Corporation and granted leave to amend the complaint, unanimously affirmed, with costs.
Newly discovered facts, not available at the time of general contractor HRH’s prior dismissal motion, would have altered the determination on that motion (CPLR 2221 [e] [2]). Plaintiff provided reasonable justification for failure to present such facts on the prior motion (CPLR 2221 [e] [3]), in light of recent deposition testimony disclosing that HRH had concealed the manner in which the carpeting had been damaged, and frustrated plaintiffs efforts, after its installation, to determine the cause of the damage.
We have considered HRH’s remaining contentions and find them unavailing. Concur—Buckley, P.J., Andrias, Saxe, Williams and Gonzalez, JJ.